Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	19.-20. (Cancelled)
	23.-26. (Cancelled)
	22. (Currently Amended) The nacelle of claim 21, wherein the fourth hinge is a second axially forward-most hinge of second fan cowl.
Election/Restrictions
Newly submitted claims 23-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims recite a related product that is mutually exclusive and is not an obvious variant at least because of the lack of relation to a pylon in independent form as required in claim 7; thus, the alternate invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 19-20 and 23-26 directed to alternate inventions/species non-elected without traverse.  Accordingly, these claims been cancelled.
Reasons for Allowance
Claims 7, 9-12, 15-18, and 21-22 are allowed.
the prior art does not disclose or make obvious the combination of limitations recited in claim 7; particularly, the specific arrangement of the particular elements performing the recited functions, etc..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644